      Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 1 of 18



     MICHAEL BAILEY
 1   United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1200
     Los Angeles, CA 90012
 9   Telephone (213) 894-3391
10   BRIAN BENCZKOWSKI
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                               No. CR-18-422-PHX-SMB
20                            Plaintiff,
                                                       UNITED STATES’ RESPONSE TO
21             v.                                        DEFENDANTS’ MOTION TO
                                                      SUPPRESS THE DATTO WARRANT
22                                                              (Doc. 827)
     Michael Lacey, et al.,
23
                              Defendants.
24
25          The United States responds to Defendants’ Motion to Suppress (Doc. 827) and

26   respectfully requests this Court deny Defendants’ motion and request for a Franks hearing

27   because (1) the motion was untimely filed, without leave or permission from the Court, (2)

28   four of the six defendants joining in this motion do not have standing to challenge it, and


                                                -1-
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 2 of 18




 1   (3) because the warrant comports with the requirements under the Fourth Amendment.
 2   Additionally, Defendants have failed to preliminarily demonstrate that the affidavit
 3   contains any false statements to warrant a Franks hearing. Franks v. Delaware, 438 U.S.
 4   154 (1978).
 5                               PRELIMINARY STATEMENT
 6          On December 23, 2019, approximately nine weeks after the substantive motions
 7   deadline, Defendants’ filed their Motion to Suppress the “Datto warrant.” (Doc. 827). The
 8   motion was signed by counsel for Defendants Lacey, Larkin, Spear, Vaught, and Padilla
 9   and later joined by Defendant Brunst (Doc. 835.) Because this motion comes after the
10   substantive motions deadline without the Court granting leave or permitting an extension
11   of time to file this motion, the motion is untimely and need not be considered by the Court.
12   Fed. R. Crim. P. 12(c). See also United States v. McMillian, 786 F.3d 630, 636 (7th Cir.
13   2015) (a criminal defendant forfeits an argument if he negligently fails to assert a right in
14   a timely fashion). Defendants are subject to a due diligence standard. United States v.
15   Ruhe, 191 F.3d 376, 386 (4th Cir. 1991). Even if the defendant did not know all of the
16   information establishing the basis for a claim, the court will not excuse a forfeiture if the
17   defendant, by due diligence, could have or should have discovered the basis for the claim.
18   Id. As Defendants have conceded, they were in possession of the Datto warrant prior to
19   the substantive motions deadline. Additionally, the government made the data from the
20   Datto warrant available to all Defendants seven months prior.
21          Next, even if Defendants’ Motion is to be considered, Defendants Lacey, Larkin,
22   Spear and Brunst lack standing to challenge the Datto warrant. Datto was a cloud service
23   that provided companies with backup and recovery cloud service data. (Doc. 827-2, ¶
24   II(2).) This warrant authorized the search for all emails associated with 26 email accounts.
25   Nine of the 26 email accounts were believed to belong to Carl Ferrer, Daniel Hyer, and
26   Defendants Padilla and Vaught. The remaining 17 email accounts were believed to be
27   accounts for Backpage employees or employees for a specific Backpage related entity.
28   Because this warrant did not involve the search of any email accounts belonging to


                                                 -2-
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 3 of 18




 1   Defendants Lacey, Larkin, Brunst or Spear, they do not have standing to challenge it. See
 2   United States v. Lifshitz, 369 F.3d 173, 190 (2nd Cir. 2004) (individuals may not enjoy an
 3   expectation of privacy in transmissions over the Internet or email that have already arrived
 4   at the recipient); see also United States v. Lustyik, 57 F. Supp.3d 213, 223 (S.D.N.Y. 2014)
 5   (a person has no expectation of privacy in another person’s email account).        Although
 6   Defendants claim to have an expectation of privacy in their email, regardless of whether
 7   their email account was a target in the warrant or because their email was seized due to
 8   their communication with a targeted email account, they have failed to cite a case in support
 9   of their theory.
10            Finally, the Datto warrant is valid. It was properly presented to a neutral and
11   detached magistrate judge, with probable cause, describing in particularity the place to be
12   searched (Datto), and particularly described the person or things to be seized (26 email
13   accounts). The application for this warrant was accompanied by an eleven-page affidavit
14   of Special Agent (SA) Robinson, along with the 100 count superseding indictment.
15   Defendants’ Motion to Suppress and request for a Franks hearing should be denied.
16                      MEMORANDOM OF POINTS AND AUTHORITIES
17     I.   INTRODUCTION
18          In 2016, a federal grand jury in Arizona began investigating the website
19   www.backpage.com along with its owners, principals, and employees for violations of
20   federal criminal statutes. In April 2018, a federal grand jury in Arizona returned an
21   indictment against Defendants in the instant case. During the course of the investigation,
22   the government applied for, and obtained evidence through several search and seizure
23   warrants, including the Datto warrant. Defendants previously filed Motions to Suppress
24   several of these warrants.    (Doc. 775, 778, and 786.)        The arguments set forth in
25   Defendants’ Motion to Suppress the Datto warrant are virtually identical to the arguments
26   set forth previously.     Accordingly, the government incorporates by reference its
27
28


                                                 -3-
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 4 of 18




 1   Consolidated Response to Defendants’ Motions to Suppress (Doc. 811.) Relevant case
 2   activities are as follows:
 3          a. The Indictment.
 4          On March 28, 2018, an Arizona federal grand jury charged Backpage’s owners,
 5   principals, and employees with conspiracy, violations of the Travel Act, and money
 6   laundering, and included criminal forfeiture allegations. (Doc. 3.)
 7          b. Carl Ferrer and Backpage Plead Guilty to Conspiracy.
 8          On April 5, 2018, Backpage and its CEO and 100% owner, Carl Ferrer, pleaded
 9   guilty to conspiracy, admitted the great majority of Backpage’s paid ads were for
10   prostitution, consented to shut down the Backpage website, and forfeited all assets
11   traceable to or involved in the crimes. (CR18-464-PHX-SMB, Doc. 7.) Also on April 5,
12   2018, Mr. Ferrer, as the 100% owner and CEO of Backpage, pleaded guilty to a money
13   laundering conspiracy on behalf of Backpage and its corporate entities: Backpage.com
14   LLC; Website Technologies LLC; Posting Solutions LLC; Amstel River Holdings, LLC;
15   Ad Tech BV PA; and UGC Tech Group BV. (CR18-465-PHX-SMB, Doc. 8-1 through 8-
16   6.)
17          c. The Superseding Indictment
18          On July 25, 2018, an Arizona federal grand jury returned a 100 count superseding
19   indictment charging Defendants Lacey, Larkin, Brunst, Spear, Padilla, Vaught and Hyer
20   with conspiracy, violations of the Travel Act, and money laundering. (Doc. 230.)
21          d. Daniel Hyer Pleads Guilty to Conspiracy.
22          On August 17, 2018, Daniel Hyer, Backpage’s Sales and Marketing Director,
23   pleaded guilty to conspiracy and admitted that one of his primary responsibilities was to
24   increase the number of ads posted in Backpage, a process referred to by Backpage as
25   “preboarding” or “aggregation,” where they would identify “escort” and “adult” ads on
26   other websites and invite them to post ads on Backpage’s website in hopes of securing their
27   future business. (Doc. 271.) Mr. Hyer admitted knowing that the majority of ads that he
28   and others at Backpage were creating through aggregation were actually offering illegal


                                                -4-
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 5 of 18




 1   prostitution services and that his efforts, along with others at Backpage, resulted in large
 2   revenue and website traffic growth for Backpage. Id.
 3          e. 18-8364 MB – Datto Warrant.
 4          On August 31, 2018, United States Magistrate Judge John Z. Boyle granted the
 5   government’s application and authorized the search of Datto, Inc, for the contents of 26
 6   email accounts related to Backpage and Backpage related entities. Datto is a cloud service
 7   that provides companies with a way to backup and recover cloud service data. This warrant
 8   sought emails and correspondence that involved Defendants and related to backpage.com,

 9   the sale of backpage.com, client payment information, aggregation (the Dallas Plan),

10   moderation, The Erotic Review, and bank statements and financial records for Lacey and

11   Larkin.

12          f. Disclosure of the Datto Warrant
13          On March 18, 2019, the government informed Defendants that the data from the
14   Datto warrant was available. (Exhibit A, March 18, 2019 email from Reginald Jones with
15   attached correspondence.) Defendants arranged to pick up the data on April 23, 2019, and
16   it was hand-delivered to counsel for Mr. Larkin on that date. (Exhibit B, Signed Property
17   Receipt.) Seven months after disclosure was made available and one week prior to the
18   substantive motions deadline, on October 11, 2018, counsel for Mr. Lacey emailed the
19   government seeking a copy of the Datto warrant. The government responded within
20   minutes, attaching a courtesy copy of the Datto warrant along with its Bates numbers.
21   (Doc. 811-1.) Counsel for Lacey now claim they never received the government’s email
22   and that it must have been rejected by the firm’s server security service or quarantined for
23   containing a potential threat. (Doc. 827 at 6, Doc. 827-3.)
24          Interestingly, the government has communicated with Mr. Lacey’s counsel at the
25   same email addresses, both before and after the October 11 email without issue. The
26   government’s October 11 email was from the counsel’s Department of Justice email
27   account, in direct response to defense counsel’s email, contained the same subject line, and
28   referenced the same words and topics discussed by the defense.            Additionally, the


                                                -5-
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 6 of 18




 1   government did not receive any error or undeliverable notices after this message was sent.
 2   Even assuming that the government’s October 11 email was never received; defense
 3   counsel made no effort to follow up with the government to obtain another copy of this
 4   warrant, despite the upcoming substantive motions deadline. Instead, Defendants elected
 5   to do nothing but declare in a separate motion that it was “reserving [its] right to
 6   challenge…upon receipt and review” a warrant that it already had. 1 (Doc. 778, 827 at 7.)
 7   II.    ARGUMENT
 8              a.   The Meaning of Probable Cause.
 9          A successful application and affidavit to search a person or property requires

10   probable cause. Probable cause requires only a reasonable belief that a subject has

11   committed a crime, which reflects a balance between the privacy interests of individuals

12   and the community’s need for protection from criminal activity. Maryland v. Pringle, 540

13   U.S. 366, 371 (2003). Finely-tuned standards such as proof beyond a reasonable doubt or

14   by a preponderance of the evidence, have no place in a judge’s decision on whether there

15   is a probability of criminal activity. Illinois v. Gates, 462 U.S. 213, 235 (1983); see also

16   United States v. Gourde, 440 F.3d 1065, 1069 (9th Cir. 2006) (finding “Gates itself marked

17   a return to the ‘totality of the circumstances’ test and emphasized that probable cause means

18   ‘fair probability,’ not certainty or even a preponderance of the evidence”). Once a search

19   warrant is approved, a judge’s determination of probable cause is entitled to great

20   deference. Id. at 236; United States v. Reeves, 210 F.3d 1041, 1046 (9th Cir. 2000). In

21   fact, even in cases where probable cause is doubtful or marginal, preference is to be

22   accorded to warrants. United States v. Ventresca, 380 U.S. 102, 109 (1965).

23          The Fourth Amendment requires that no warrants shall issue, but upon probable

24   cause, supported by oath or affirmation, and particularly describing the place to be searched

25
            1
26            Defendants concede knowledge of the Datto warrant’s existence, but claim they
     could not locate it. Indeed, Defendants were informed of the warrant’s existence, by the
27   very latest, in March 2019 when the government advised the data was ready for pick up.
     Additionally, Defendants agree they received the warrant application on September 23,
28   2019, as part of a larger disclosure. (Doc. 827 at 6.) A simple keyword search for “Datto”
     or “Backupify” in the Relativity database would have quickly produced the warrant.

                                                 -6-
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 7 of 18




 1   and the person or things to be seized. U.S. Const. amend. IV. Governing case law
 2   describes this requirement as one of “specificity” and cases have distinguished its “two
 3   aspects” as particularity and breadth. United States v. SDI Future Health Inc., 568 F.3d
 4   684, 702 (9th Cir. 2009). Particularity is the requirement that the warrant must clearly state
 5   what is sought; breadth deals with the requirement that limits the scope of the warrant to
 6   the probable cause that served as the basis for the warrant. Id. Defendants present three
 7   arguments as to how the magistrate judge erred in approving the Datto warrant. First,
 8   Defendants argue the warrant lacks probable cause because the affidavit contains “no
 9   factual information” that would allow a magistrate to make a neutral and detached probable
10   cause determination.     (Doc. 827 at 8.)      Second, Defendants argue the warrant is
11   insufficiently particular and overbroad. Id. Third, Defendants argue the warrant contains
12   material omissions and misrepresentations, which entitles them to a Franks hearing. Id. It
13   is important to note, however, that while Defendants challenge some aspects of the Datto
14   warrant, they do not challenge the fact that this warrant application was properly sworn,
15   nor do they contest that this warrant described with particularity the specific location to be
16   searched.
17              b.   The Federal Magistrate Judge Correctly Found Probable Cause for the
                     Datto Warrant.
18
            Defendants recycle the same arguments in challenging the Datto warrant as they
19
     have in their previous motions challenging four other warrants obtained by the government.
20
     First, Defendants argue it was improper for the magistrate judge to consider the
21
     superseding indictment and that the affidavit improperly summarized and incorporated the
22
     superseding indictment instead of outlining facts known to the affiant 2. (Doc. 827 at 9.)
23
     Second, Defendants argue the affidavit lacked probable cause because it did not contain
24
     facts showing Defendants had the “heightened scienter” or knowingly and intentionally
25
     promoted or facilitated a business enterprise involving prostitution, to establish violations
26
     of the Travel Act. (Doc. 827 at 10-11.) Third, Defendants argue the affidavit does not
27
            2
28           Defendants refer to the indictment in their motion but the superseding indictment
     was charging instrument at the time of the Datto warrant was authorized.

                                                 -7-
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 8 of 18




 1   provide any factual information showing how two lawful marketing techniques,
 2   “aggregation and affiliation” served as the basis for criminal acts. (Doc. 827 at 11.)
 3   Finally, Defendants argue the affidavit does not explain how the 26 email accounts subject
 4   to the warrant contained evidence of criminality. (Doc. 827 at 11.) Many of these claims
 5   are foreclosed by previous Court Orders and should be summarily denied. (Doc. 793, 840.)
 6   But should the Court revisit the issues again, each of the claims are without merit.
 7                     i. Carl Ferrer, Daniel Hyer, and Backpage Pleaded Guilty to
                          Conspiracy; Ferrer’s and Hyer’s Admissions Are Contained
 8
                          Within the Affidavit for the Datto Warrant.
 9          Special Agent (SA) Richard Robinson was the affiant for the Datto warrant and he
10   included the factual basis from Ferrer’s and Hyer’s plea agreements in his affidavit. (Doc.
11   827-2 ¶ IV(2).) Ferrer admitted that he originally co-founded the website with Lacey and
12   Larkin and conspired with Lacey, Larkin, Spear, Brunst, Padilla and Vaught, among others,
13   to find ways to knowingly facilitate the state law prostitution crimes being committed by
14   the website’s customers and to engage in various money laundering offenses. Id. Ferrer
15   admitted he worked with his co-conspirators to create “moderation” processes where terms
16   and photos particularly indicative of prostitution would be removed or edited before the ad
17   was published. Ferrer admitted this was intended merely to create a veneer of deniability
18   for Backpage and did not change the illegal services being offered in the ad. Id.
19          Additionally, Ferrer admitted conspiring with all Defendants to engage in money
20   laundering offenses. Id. Because banks and credit card companies over time refused to do
21   business with Backpage, Ferrer stated “I worked with my co-conspirators to find ways to
22   fool credit card companies into believing that Backpage associated charges were being
23   incurred on different websites, to route Backpage-related payments and proceeds through
24   back accounts held in the name of seemingly unconnected entities…and to use
25   cryptocurrency-processing companies…for similar purposes.” Id. Ferrer, as CEO of
26   Backpage, also entered corporate guilty pleas on behalf of Backpage.com LLC, Website
27   Technologies LLC, Posting Solutions LLC, Amstel River Holdings LLC, Ad Tech BV,
28


                                                 -8-
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 9 of 18




 1   and UGC Tech Group CV. Id. Website Technologies LLC owned and operated the
 2   Backpage website as well as all corporate assets and property owned by the other
 3   corporations that pleaded guilty. Id. Amstel River Holdings LLC was the parent company
 4   and its subsidiaries were created in part to secure banking solutions to process payments
 5   on behalf of Backpage. Id.
 6          Similarly, Daniel Hyer admitted developing a process called “preboarding” or
 7   “aggregation” where Backpage would identify and reach out to customers posting “adult”
 8   and “escort” ads on other websites and create ads for them on Backpage, in hopes of
 9   securing their future business. (Doc. 827-2, ¶ IV(4).) Hyer admitted knowing the majority
10   of the ads created through the aggregation process were offering illegal prostitution
11   services. Id. Over time, Hyer become involved (along with Ferrer, Padilla and Vaught) in
12   Backpage’s efforts to “moderate” the contents of the escort and adult ads; knew the
13   removal of explicit words and pictures did nothing to change the underlying nature of what
14   was being offered—illegal prostitution services. Id. Finally, Hyer also admitted that he
15   and other Backpage employees were deluged with near-constant reminders of the reality
16   of what [the website] was offering, including daily “Google alerts” summarizing new
17   prostitution-related stories about Backpage that kept appearing in the news. Id.
18          The admissions provided by co-conspirators Carl Ferrer and Daniel Hyer, are
19   sufficient in and of themselves to establish probable cause for the Datto warrant. But, in
20   addition, the application also included facts from SA Robinson’s knowledge of the
21   investigation. Taken together, it’s clear that Magistrate Judge Boyle correctly found
22   sufficient probable cause to authorize the warrant.
23                    ii. Reviewing the Indictment Alongside an Affidavit in an
                          Application for a Search Warrant is Permissible.
24
            Defendants’ arguments that the Datto warrant is insufficient because the affidavit
25
     summarized and incorporated the superseding indictment rather than outlining facts to
26
     establish probable cause is foreclosed by United States v. Seybold, 726 F.2d 502, 504 (9th
27
     Cir. 1984). The Ninth Circuit in Seybold held that a judge may consider the information
28


                                                -9-
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 10 of 18




 1   contained in an indictment in making a probable cause determination. Id. at 504 (citing
 2   United States v. Ellsworth, 647 F.2d 957, 963 (9th Cir. 1981)). In Seybold, a special agent
 3   of the Drug Enforcement Administration (DEA) applied to a federal magistrate judge for a
 4   warrant authorizing the search of Seybold’s residence two days after a grand jury indicted
 5   Seybold for drug trafficking offenses. Id. at 502. The judge authorized the application,
 6   which included a seven-page affidavit and incorporated a copy of the indictment, and
 7   issued the warrant. Id. at 503. The Ninth Circuit found that a judge would understand that
 8   a grand jury’s determination—the fact that there was sufficient evidence to indict an
 9   individual may not necessarily mean that evidence of that person’s guilt would likely be
10   found in his residence—and determined that the judge could apply his independent
11   judgment to determine whether probable cause exists. Id. at 505.
12          Here, the government proceeded in a similar manner. In his sworn affidavit, SA
13   Robinson incorporated by reference the superseding indictment in the application to the
14   magistrate judge.     But in addition to the superseding indictment, the affidavit itself
15   presented sufficient facts (including admissions made by Ferrer and Hyer in their written
16   plea agreements) that would allow the judge to determine that there was a fair probability
17   of finding evidence of conspiracy, money laundering, and Travel Act violations in the 26
18   email counts saved on Datto’s cloud servers.
19          Defendants’ reliance on United States v. Rubio, 727 F.2d 786 (9th Cir. 1983) is
20   misplaced and out of context. In Rubio, the Ninth Circuit held, as it did in Ellsworth, that
21   while the indictment can be considered along with other facts by a magistrate in
22   determining probable cause, it is not, by itself, an adequate substitute for articulable facts
23   in the warrant affidavit. Id. Here, in its application for a warrant to obtain data stored by
24   Datto, the government acted consistent with Seybold, and as approved by Rubio and
25   Ellsworth, with an affidavit from an agent containing facts about the case to establish
26   probable cause accompanied by the indictment.
27          In his eleven-page affidavit for the Datto Warrant, SA Robinson described his and
28   other agents’ review of interviews and documents, including emails that led him to believe


                                                 - 10 -
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 11 of 18




 1   the emails retained by Datto cloud service would contain evidence of conspiracy, money
 2   laundering and Travel Act violations. Specifically, SA Robinson described Backpage’s
 3   development of a plan called “aggregation” or the “Dallas Plan,” where Backpage
 4   representatives would reach out to customers of competing websites and offer them free
 5   ads on Backpage, in an effort to increase users and ad revenue; the thought was that the
 6   recipients of free ads would eventually become paying customers. (Doc. 827-2, ¶ 5.) This
 7   “Dallas Plan” was successful and contributed greatly to Backpage’s early growth and
 8   success. Id.
 9          SA Robinson stated beginning around 2007 or 2008, Backpage began “affiliate
10   programs” a marketing technique designed to increase Backpage’s user base. Id. At one
11   point, Backpage was making referral payments of approximately $500,000 per year. Id.
12   SA Robinson also explained other business strategies employed by Backpage specifically
13   intended to promote and facilitate prostitution. For example, Backpage had a reciprocal
14   link agreement with The Erotic Review (“TER”), a website that allowed customers to post
15   explicit reviews of their prostitutes. Backpage paid tens of thousands of dollars to TER in
16   exchange for assistance in getting TER’s customers to use Backpage. Id.
17          SA Robinson stated extensive analysis of Backpage’s operations, revenue streams
18   and future value preceded the 2015 sale of Backpage from companies controlled primarily
19   by Lacey and Larkin to companies legally controlled by Ferrer and noted that Larkin
20   continued to exercised substantial control and oversight over Backpage and Ferrer even
21   after the sale was complete. Id. SA Robinson also explained that Backpage.com used
22   partner sites like MobilePosting.com or Easypost.com to allow its customers to post ads
23   and pay for ads in a way that kept financial institutions from knowing that the transaction
24   was for the purchase of a Backpage ad. Id. Backpage customers would purchase and post
25   ads on the partner sites knowing that their ads would also appear on Backpage. Backpage
26   received the majority of the revenue derived from these types of ads and the partner site
27   would keep a small percentage for their service. Id.
28


                                               - 11 -
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 12 of 18




 1             Thus, the affidavit contained sufficient facts from which the magistrate judge could
 2   conclude that under the totality of the circumstances there was a fair probability that
 3   evidence of money laundering, conspiracy, and Travel Act would be present in the data of
 4   26 email accounts held at Datto.
 5                      iii. The Warrant Application Does Not Need to Establish a
                             Heightened Scienter or the Facilitation/Promotion of a Business
 6
                             Enterprise Before a Finding of Probable Cause Can be Found.
 7             Defendants argue the warrant application lacks probable cause because the affidavit
 8   failed to include a heightened scienter or facts showing how Defendants knowingly
 9   facilitated or participated in a business enterprise involving prostitution. (Doc. 827 at 10.)
10   Defendants have raised these arguments in other pleadings and the Court has denied their
11   motions.      Specifically, this Court has found “Defendants’ arguments that the First
12   Amendment demands a scienter requirement beyond specific intent to promote prostitution
13   are unavailing.” (Doc. 793 at 23.) Moreover, the heightened standard and additional facts
14   Defendants argue are required run contrary to Gates, where probable cause was defined as
15   a “fair probability,” without any consideration of any standard of proof. Gates, 462 U.S.
16   at 235.
17             Defendants also argue the warrant application does not contain facts showing they
18   knowingly and intentionally promoted and facilitated a “business enterprise” involving
19   prostitution. This argument is part of a Motion to Dismiss the Indictment Based on Failure
20   to Allege Necessary Elements of the Travel Act. (Doc. 746). This argument is not
21   applicable here, as warrants require only a finding of probable cause—a reasonable belief
22   that a subject has committed a crime. Pringle, 540 U.S. at 371.       Furthermore, courts are
23   to interpret warrants in a commonsense rather than in a hyper-technical manner..
24   Ventresca, 380 U.S. at 109. Even if this case were marginal (it isn’t), the Supreme Court
25   has made clear its preference not to invalidate warrants. Id.
26                      iv. SA Robinson’s Affidavit Sets Forth Facts Showing How
27                          Backpage’s and Defendants’ Actions Were For Criminal
                            Purposes and How Their Email Accounts Contain Evidence of
28                          Their Crimes.

                                                  - 12 -
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 13 of 18




 1          Defendants claim the Datto warrant fails to provide factual information indicating
 2   that Defendants were involved in or facilitating criminal activity. (Doc. 827 at 11.) Their
 3   position is based upon Defendants’ fundamental failure and complete unwillingness to
 4   acknowledge or appreciate that their conduct is or could be criminal conduct. While
 5   moderation, aggregation, or the use of reciprocal and affiliate links could all be lawful
 6   practices, Backpage’s use of these techniques were for the purposes of promoting and
 7   facilitating prostitution for financial gain—in violation of the law.
 8          According to Ferrer and Hyer, Backpage engaged in moderation to remove only the
 9   most offensive or explicit conduct before allowing the ad to go live, which they admitted
10   did nothing to change the underlying purpose of the ad—usually to offer prostitution
11   services. In efforts to grow Backpage, Ferrer and Hyer discussed aggregation and how
12   they attempted to steal customers from competing websites and offered them free ads on
13   Backpage in hopes they would become future paying customers. Hyer discussed affiliate
14   and reciprocal links with TER, where a prostitute’s reviews could be linked to her
15   Backpage ad. And as time went on, Ferrer and Hyer explained how they helped Backpage
16   develop a complicated banking process in an effort to deceive banks and credit card
17   companies that were reluctant to serve Backpage customers. SA Robinson stated he
18   reviewed interviews, documents, and email correspondence in addition to conducting and
19   reviewing an extensive analysis of Backpage’s operations, revenue streams and future
20   value that show Lacey and Larkin remained very much involved with Backpage, even after
21   they sold it to Ferrer.
22           c.     The Warrants Detailed the Items to be Seized and the Items Seized Are
                    Evidence of the Crimes.
23
            Defendants argue the warrants do not clearly state what is to be searched and seized
24
     and that the items seized exceeded the scope of the probable cause. While a warrant must
25
     make clear to the executing officer exactly what is authorized to search for and seize, the
26
     level of detail necessary in a warrant is related to the particular circumstances and the
27
     nature of the evidence sought. SDI Future Health Inc., 568 F.3d at 702; United States v.
28


                                                 - 13 -
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 14 of 18




 1   Adjani, 452 F.3d 1140, 1147 (9th Cir. 2006). The search and seizure of large quantities of
 2   material is justified if the material is within the scope of the probable cause underlying the
 3   warrant. Id. at 684, United States v. Hayes, 794 F.2d 1348, 1355 (9th Cir. 1986). Here,
 4   the warrant sought and Magistrate Judge Boyle authorized, the seizure of the 26 accounts
 5   identified in Attachment A and all content associated with those accounts from 2004
 6   through 2018. (Doc. 827-1.) The warrant application is clear as to the information being
 7   sought from Datto.
 8           d.    Defendants Have Failed to Make the Substantial Preliminary Showing
 9                 Necessary to Obtain a Franks Hearing.
10          To challenge the validity of a warrant affidavit, a defendant must make a substantial

11   preliminary showing that (1) the affiant officer intentionally or recklessly made false or

12   misleading statements or omissions in support of the warrant, and (2) the false or

13   misleading statements or omissions were material, i.e., necessary to finding probable cause.

14   United States v. Norris, 942 F.3d 902, (9th Cir. 2019), (citing United States v. Perkins, 850

15   F.3d 1109, 1116 (9th Cir. 2017)). If a defendant satisfies both prongs, he or she is entitled

16   to an evidentiary hearing. Franks, 438 U.S. at 172. But to mandate an evidentiary hearing,

17   the challenger’s attack [on the affidavit] must be more than conclusory and must be

18   supported by more than a mere desire to cross-examine. Id. at 171. On the other hand, a

19   defendant’s substantial preliminary showing of recklessness or deliberate falsity is of no

20   consequence and requires no hearing “when material that is the subject of the alleged falsity

21   or reckless disregard is set to one side [and] there remains sufficient content in the warrant

22   affidavit to support a finding of probable cause.” Id. Additionally, evidence obtained from

23   a warrant should not be suppressed so long as the officer was objectively reasonable and

24   acted with good-faith reliance on the judge’s finding of probable cause. United States v.

25   Leon, 468 U.S. 897, 899 (1984).

26          Defendants argue the Datto warrant contains misleading statements or omissions

27   because it: (1) failed to discuss cases where Backpage has defeated civil claims or

28   successfully challenged state legislative or law enforcement actions; (2) failed to inform


                                                 - 14 -
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 15 of 18




 1   the magistrate judge that violations of the Travel Act require a heightened proof of scienter;
 2   and (3) failed to disclose how not all advertisements for sex are advertisements for illegal
 3   sex, and improperly equated “erotic” and “adult services” with prostitution (Doc. 827 at
 4   15-16.)
 5          To meet Franks’ first prong, Defendants must make specific allegations of
 6   deliberate falsehoods or demonstrate the affiant’s reckless disregard for the truth,
 7   accompanied by an offer of proof—negligence is not enough. Franks, 438 U.S. at 171.
 8   Alternatively, Defendants must show the affiant(s) deliberately or recklessly omitted
 9   material information. United States v. Tham, 960 F.2d 1391, 1395 (9th Cir. 1991).
10   Defendants have failed to meet this prong.
11                          i.   No Need to Cite to Inapposite Case Law
12          Defendants argue a Franks hearing is appropriate because the government failed to
13   include in its affidavit that the First Amendment protects online classified advertising sites
14   like Backpage. (Doc. 827 at 15.) This is an argument that has been soundly rejected by
15   the Court. (Doc. 793 at 13.) In its Order denying Defendants’ motion to dismiss, the Court
16   held: “this case, however, does not concern civil liability, and the CDA has ‘no effect’ on
17   any other Federal criminal statute.” (Doc. 793 at 13.) This argument has also been
18   similarly rejected in the civil forfeiture proceedings before U.S. District Court Judge R.
19   Gary Klausner in the Central District of California. On December 20, 2019, Judge
20   Klausner rejected a similar request for a Franks hearing and found that the government
21   was not required to disclose cases where Backpage had escaped liability primarily due to
22   Section 230 of the Communications Decency Act. (Exhibit C, December 20, 2019 Order
23   in 18-cv-06742-RGK-PJW, CDCA) 3.
24          Interestingly, Defendants failed to mention Judge Klausner’s Order when they filed
25   the instant motion three days later. In both cases, Defendants’ motions list several cases
26
27          3
              Four of the defendants in the instant case, Defendants Larkin, Lacey, Brunst and
28   Spear are currently pursuing an appeal of Judge Klausner’s Order, which also address a
     variety of civil forfeiture issues.

                                                 - 15 -
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 16 of 18




 1   where they were successful in civil or state court—none of which involved federal criminal
 2   charges. As Defendants are well aware, Section 230 of the Communication Decency Act
 3   (CDA) simply does not apply to federal criminal prosecutions. 47 U.S.C. § 230(e)(1); (see
 4   also Doc. 840).
 5                           ii.   A Franks Hearing is Not Necessary Because Heightened
                                   Scienter is Not Required
 6
             Next, Defendants again persist in their mistaken argument that facilitating crimes of
 7
     prostitution requires a heightened scienter. (Doc. 827 at 16.) As this Court has previously
 8
     found “Defendants’ arguments that the First Amendment demands a scienter requirement
 9
     beyond specific intent to promote prostitution are unavailing.” (Doc. 793 at 18, 23; Doc.
10
     840.)
11
                            iii.   Nearly All or Most Ads Are for Prostitution
12
             While the government fully expects its witnesses will testify at trial that the
13
     overwhelming majority of the ads posted in the “adult” or “escort” section of Backpage
14
     were ads for illegal prostitution, it did not unequivocally equate “adult” or “escort” to
15
     prostitution in the warrant application, as Defendants complain. (Doc. 827 at 16.) In
16
     actuality, Carl Ferrer stated, “the great majority of ads are ads for prostitution services”
17
     and Backpage derived the “great majority” of its income from those ads. (Doc. 827-2,
18
     ¶ IV(2).) Similarly, Daniel Hyer stated, “many of the ads created through aggregation
19
     offered illegal prostitution services.” (Doc. 827-2, ¶ IV(4).) Accordingly, there are no
20
     false, misleading, or omitted facts here that would trigger a Franks hearing.
21
             In sum, Defendants fail to cite any Franks violations based on (1) an affiant’s failure
22
     to present a legal analysis of reported case law or (2) an affiant’s failure to discuss a
23
     particular mens rea not applicable to the offense. They have failed to submit an affidavit
24
     or present any offer of proof in support of their allegations. Franks, 438 U.S. at 171. Most
25
     notably, the affidavit here contained the factual admissions of two co-conspirators: Carl
26
     Ferrer and Daniel Hyer. Defendants completely fail to address or even acknowledge their
27
     admissions in their motion.
28


                                                  - 16 -
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 17 of 18




 1          But even if Defendants’ positions were included or if the superseding indictment
 2   was omitted, the Datto warrant application includes an affidavit containing substantial
 3   independent evidence supporting probable cause. Defendants have failed to make a
 4   substantial preliminary showing that a false statement knowingly and intentionally, or with
 5   reckless disregard for the truth, was included in the warrant affidavit and that the allegedly
 6   false statement was necessary for a finding of probable cause. Defendants’ assertions here
 7   are merely conclusory and not supported by any offer of proof. The Court should deny
 8   Defendants’ request for a Franks hearing.
 9   III.   CONCLUSION
10          For the foregoing reasons, Defendants’ Motion to Suppress (Doc. 827) and request
11   for a Franks hearing should be denied.
12          Respectfully submitted this 21st day of January, 2020.
13                                              MICHAEL BAILEY
                                                United States Attorney
14                                              District of Arizona
15                                              s/ Margaret Perlmeter
16                                              KEVIN M. RAPP
                                                MARGARET PERLMETER
17                                              PETER S. KOZINETS
                                                ANDREW C. STONE
18                                              Assistant U.S. Attorneys
19                                              JOHN J. KUCERA
                                                Special Assistant U.S. Attorney
20
                                                BRIAN BENCZKOWSKI
21                                              Assistant Attorney General
                                                U.S. Department of Justice
22                                              Criminal Division, U.S. Department of Justice
23                                              REGINALD E. JONES
24                                              Senior Trial Attorney
                                                U.S. Department of Justice, Criminal Division
25                                              Child Exploitation and Obscenity Section

26
27
28


                                                 - 17 -
     Case 2:18-cr-00422-SMB Document 851 Filed 01/21/20 Page 18 of 18




 1                               CERTIFICATE OF SERVICE

 2          I hereby certify that on January 21, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6
 7   s/ Margaret Perlmeter
     Margaret Perlmeter
 8   U.S. Attorney’s Office

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 18 -
Case 2:18-cr-00422-SMB Document 851-1 Filed 01/21/20 Page 1 of 4




                   EXHIBIT A
        Case 2:18-cr-00422-SMB Document 851-1 Filed 01/21/20 Page 2 of 4


From:            Jones, Reginald (CRM)
To:              "Paul Cambria"; jimgrant@dwt.com; "bobcornrevere@dwt.com"; Tom Bienert; mdk@kimerer.com;
                 bf@federlawpa.com; Michael Piccarreta; "Steve Weiss"; glincenberg@birdmarella.com
Cc:              Rapp, Kevin (USAAZ); Perlmeter, Margaret (USAAZ); Kozinets, Peter (USAAZ); Stone, Andrew (USAAZ); Kucera,
                 John (USACAC)
Subject:         3.18.19 Letter to Defense Counsel
Date:            Monday, March 18, 2019 5:22:39 PM
Attachments:     letter to defense counsel 3.18.19.pdf


Dear Counsel:

Please find attached a letter regarding Backupify and Backpage server data.

Thanks,
Reggie

Reginald E. Jones
U.S. Department of Justice, Criminal Division
T: 202.616.2807 | reginald.jones4@usdoj.gov
          Case 2:18-cr-00422-SMB Document 851-1 Filed 01/21/20 Page 3 of 4

                                                              U.S. Department of Justice




                                                              United States Attorney
                                                              District of Arizona
                                                            Two Renaissance Square               Main: (602) 514-7500
                                                            40N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                            Phoenix, AZ 85004-4408

                                                            March 18, 2019

  VIA E-MAIL

Paul J. Cambria Jr.                  Jim Grant                                       Robert Corn-Revere
Attorney at Law                      Davis Wright Tremaine, LLP                      Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,         (attorney for Lacey and Larkin)                 (attorney for Lacey and Larkin)
LLC
(attorney for Michael Lacey)

Thomas H. Bienert, Jr., Esq.         Michael D. Kimerer, Esq.                        Bruce Feder, Esq.
Bienert, Miller & Katzman,           1313 E. Osborn Road,                            2930 East Camelback Road,
PLC                                  (attorney for Jed Brunst)                       (attorney for Scott Spear)
(attorney for James Larkin)

Mike Piccarreta, Esq.                Steve Weiss                                    Gary Lincenberg
Piccarreta Davis Keenan Fidel,       Attorney at Law                                Bird, MareIla, Boxer, Wolpert,
PC                                   Karp & Weiss, PC                               Nessim, Drooks, Lincenberg 8c Rhow,
(attorney for Andrew Padilla)        (attorney for Joye Vaught)                     P.C.
                                                                                    (attorney for Jed Brunst)

          Re:      U.S. v. Michael Lacey, et.al.
                   CR-18-00422-PHX-SMl3

  Dear Counsel:

          We write to inform you that data seized from Backupify (a company Backpage utilized to
  backup and recover its cloud service data) pursuant to a court-authorized search warrant is available
  for pick-up at an FBI facility in Phoenix. Additionally, as per my March 7, 2019 letter to counsel for
  James Larkin (letter attached as Exhibit A), hard drives containing Backpage-related email data
  seized from Backpage servers located in Dallas, Texas are also available for pick-up.1 As you are
  aware, the government's filter protocol was recently approved by the Court on January 22, 2019 (see
  CR 445); thus, the aforementioned data is being processed for our review in accordance with the
  approved filter procedures. However, in order to avoid delay of any review you may want to conduct
  of these materials, we are providing them to you at this time. We will also provide you with exhibits
  of any of the above-mentioned data the government might utilize at trial.


   On March 8, 2019 we provided Counsel Bruce Feder with hard drives containing the entire marketplace of
  Backpage ads (i.e. all of the ads that were on Backpage.com at the time the website was seized).
         Case 2:18-cr-00422-SMB Document 851-1 Filed 01/21/20 Page 4 of 4

Lacey, et. al. Discovery Letter 8
March 18, 2019
Page 2

         Please reach out to me to schedule a time to pick-up these materials.


                                                              Sincerely,


                                                              BRIAN BENCZKOWSKI
                                                              Assistant Attorney General
                                                              Criminal Division
                                                              U.S. Department of Justice

                                                              /s Reginald Jones
                                                              REGINALD E. JONES
                                                              Senior Trial Attorney, CEOS
                                                              (202) 616-2807
                                                              reginald.jones4@usdoj.gov


                                                              ELIZABETH A. STRANGE
                                                              First Assistant U.S. Attorney

                                                              KEVIN M. RAPP
                                                              MARGARET PERLMETER
                                                              PETER S. KOZINETS
                                                              ANDREW STONE

                                                              JOHN J. KUCERA
                                                              Special Assistant U.S. Attorney
Case 2:18-cr-00422-SMB Document 851-2 Filed 01/21/20 Page 1 of 2




                EXHIBIT B
Case 2:18-cr-00422-SMB Document 851-2 Filed 01/21/20 Page 2 of 2
Case 2:18-cr-00422-SMB Document 851-3 Filed 01/21/20 Page 1 of 13




                    EXHIBIT C
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00422-SMB
                              Document
                                  Document
                                       130 851-3
                                            Filed 12/20/19
                                                   Filed 01/21/20
                                                             Page 1Page
                                                                    of 122 of
                                                                           Page
                                                                              13 ID #:4190
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00422-SMB
                              Document
                                  Document
                                       130 851-3
                                            Filed 12/20/19
                                                   Filed 01/21/20
                                                             Page 2Page
                                                                    of 123 of
                                                                           Page
                                                                              13 ID #:4191
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00422-SMB
                              Document
                                  Document
                                       130 851-3
                                            Filed 12/20/19
                                                   Filed 01/21/20
                                                             Page 3Page
                                                                    of 124 of
                                                                           Page
                                                                              13 ID #:4192
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00422-SMB
                              Document
                                  Document
                                       130 851-3
                                            Filed 12/20/19
                                                   Filed 01/21/20
                                                             Page 4Page
                                                                    of 125 of
                                                                           Page
                                                                              13 ID #:4193
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00422-SMB
                              Document
                                  Document
                                       130 851-3
                                            Filed 12/20/19
                                                   Filed 01/21/20
                                                             Page 5Page
                                                                    of 126 of
                                                                           Page
                                                                              13 ID #:4194
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00422-SMB
                              Document
                                  Document
                                       130 851-3
                                            Filed 12/20/19
                                                   Filed 01/21/20
                                                             Page 6Page
                                                                    of 127 of
                                                                           Page
                                                                              13 ID #:4195
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00422-SMB
                              Document
                                  Document
                                       130 851-3
                                            Filed 12/20/19
                                                   Filed 01/21/20
                                                             Page 7Page
                                                                    of 128 of
                                                                           Page
                                                                              13 ID #:4196
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00422-SMB
                              Document
                                  Document
                                       130 851-3
                                            Filed 12/20/19
                                                   Filed 01/21/20
                                                             Page 8Page
                                                                    of 129 of
                                                                           Page
                                                                              13 ID #:4197
Case 2:18-cv-06742-RGK-PJW
         Case 2:18-cr-00422-SMB
                              Document
                                 Document
                                       130 851-3
                                            Filed 12/20/19
                                                   Filed 01/21/20
                                                             Page 9Page
                                                                    of 1210Page
                                                                           of 13 ID #:4198
Case 2:18-cv-06742-RGK-PJW
      Case 2:18-cr-00422-SMB Document
                              Document130
                                       851-3
                                           Filed
                                               Filed
                                                  12/20/19
                                                     01/21/20
                                                            Page
                                                              Page
                                                                 10 11
                                                                    of 12
                                                                       of 13
                                                                           Page ID
                                   #:4199
Case 2:18-cv-06742-RGK-PJW
      Case 2:18-cr-00422-SMB Document
                              Document130
                                       851-3
                                           Filed
                                               Filed
                                                  12/20/19
                                                     01/21/20
                                                            Page
                                                              Page
                                                                 11 12
                                                                    of 12
                                                                       of 13
                                                                           Page ID
                                   #:4200
Case 2:18-cv-06742-RGK-PJW
      Case 2:18-cr-00422-SMB Document
                              Document130
                                       851-3
                                           Filed
                                               Filed
                                                  12/20/19
                                                     01/21/20
                                                            Page
                                                              Page
                                                                 12 13
                                                                    of 12
                                                                       of 13
                                                                           Page ID
                                   #:4201
